 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Johnny Wheatcroft, et al.,                         No. CV-18-02347-PHX-MTL
10                  Plaintiffs,                         ORDER
11   v.
12   City of Glendale, et al.,
13                  Defendants.
14
15          Pending before the Court is a motion to seal Defendants’ unopposed motion to
16   authorize release of Plaintiffs’ probation files. (Doc. 80.) The only justification provided

17   for sealing is that the motion “contains confidential identifying information for Plaintiffs
18   Johnny Wheatcroft and Anya Chapman.” (Id. at 1.)

19          Courts have long recognized a “general right to inspect and copy public records and

20   documents, including judicial records and documents.” Nixon v. Warner Commc’ns, Inc.,
21   435 U.S. 589, 597 & n. 7 (1978). A party seeking to file a motion under seal must
22   “articulate[] compelling reasons supported by specific factual findings” to overcome the

23   “strong presumption in favor of access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d

24   1172, 1178 (9th Cir. 2006) (citations omitted); see also LRCiv 5.6 (requiring “a clear

25   statement of the facts and legal authority justifying the filing of the document under seal”).

26          The Court agrees that Plaintiffs’ “confidential identifying information” need not be
27   made part of the public record. However, that result can be accomplished by redacting
28   those specific portions of the motion and accompanying exhibits, rather than sealing the
 1   entire motion. See Fed. R. Civ. P. 5.2(a) (permitting redaction when the filing contains an
 2   “individual's social-security number, taxpayer-identification number, or birth date, the
 3   name of an individual known to be a minor, or a financial-account number”). Defendants
 4   provide no other reason to seal the motion. Accordingly,
 5          IT IS ORDERED that the motion to seal (Doc. 80) is denied.
 6          IT IS FURTHER ORDERED that the lodged Unopposed Motion for Order to
 7   Authorize Release of Johnny Wheatcroft’s and Anya Chapman’s Probation Files to
 8   Defendants City of Glendale, Matt Schneider, Mark Lindsey, and Michael Fernandez (Doc.
 9   81) is stricken from the record.
10          IT IS FURTHER ORDERED that Defendants shall file the Unopposed Motion
11   for Order to Authorize Release of Johnny Wheatcroft’s and Anya Chapman’s Probation
12   Files to Defendants City of Glendale, Matt Schneider, Mark Lindsey, and Michael
13   Fernandez by January 3, 2019. Defendants may redact personal identifying information,
14   as permitted by Federal Rule of Civil Procedure 5.2(a), but shall not file the entire motion
15   under seal.
16          IT IS FINALLY ORDERED that this Order shall not be sealed.
17          Dated this 23rd day of December, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
